Order entered August 13, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00370-CV

                 GENA MARCELLA MERCADANTE, ET AL., Appellants

                                               V.

     ZLH LC, INC. F/K/A ZALE LIPSHY UNIVERSITY HOSPITAL, INC., Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 10-15882

                                           ORDER
       Before the Court is appellants’ August 8, 2014 third motion for an extension of time to
file a brief and appellee’s response in opposition. In this Court’s order dated July 9, 2014, we
granted appellants’ second extension request but cautioned them that no further extension of time
would be granted absent extraordinary circumstances. Appellants again seek an extension based
on a medical condition. We DENY appellants’ motion.
       On the Court’s own motion, we ORDER appellants to file their brief ON OR BEFORE
SEPTEMBER 2, 2014. We caution appellants that if they fail to file their brief on or before
SEPTEMBER 2, 2014, the Court may dismiss their appeal for want of prosecution. See TEX. R.
APP. P. 38.8(a)(1).
                                                     /s/   ADA BROWN
                                                           JUSTICE